DETAILED ACTION
        Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Response to Amendment
- Claims 1, 4-5, 8-9, 13, 15 and 19 are pending.
- Claims 1, 4-5, 8-9, 13, 15 and 19 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 8-9, 13, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 5 and 15, recites the following limitation “receiving, by the network device on the symbol that carries the uplink control information and the subframe that carries the uplink control information, the uplink control information sent by a terminal device.” It’s unclear which symbol and uplink control information this limitation is referring too. There are two uplink control information the "channel state information" and "hybrid automatic repeat request" each has their own symbol. For examination purpose, the limitation will be interpreted as the CQI/CSI information is received by the network device.
					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5,  9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (Pub. No. US 2019/0173622 A1; provisional document provided in April 15, 2020, hereinafter Xiong) in view of Hu et al. (Pub. No. US 2011/0038277 A1; hereinafter Hu) and further in view of Papasakellariou et al. (Pub. No. US 2014/0328260 A1; hereinafter Papa).
Regarding claim 1,  Xiong discloses an information transmission method, comprising: receiving, by a terminal device, downlink control information, (See ¶0111, configured by higher layer signaling
according to the processing capability of the UE to which the DCl is sent; interpreted the DCI is received
by the UE) wherein the downlink control information indicates a subframe that carries uplink control information and indicates a symbol that is of the subframe and carries the uplink control information, (See ¶0118, a field for the symbol index, l, for the transmission of UCI via PUCCH may be indicated in the DCI; This one bit field can be used to indicate whether CSI, BSI and/or BRI report(s) are transmitted in the last or second to last symbol in one DL-UL slot; See ¶0111, configured by higher layer signaling according to the processing capability of the UE to which the DCI is sent; interpreted the DCI is received by the UE) wherein the downlink control information is used to trigger reporting of channel state information, (See ¶0111, the timing field may be explicitly included m the DCI format used to trigger a CSI) and wherein (See ¶0117, CSI is transmitted on UL/DL slot) determining, by the terminal device based on the downlink control information, (See ¶0117, CSI transmitted on the symbol; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot) the symbol that carries the uplink control information (See ¶0117, CSI transmitted on the symbol; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot) and that is in the subframe carrying the uplink control information; (See ¶0117, CSI transmitted on the symbol; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot; See ¶0024, slot may refer to a multi-slot subframe) mapping, by the terminal device, the uplink control information to the symbol that carries the uplink control information  (See ¶0117, CSI transmitted on the symbol; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot) and that is in the subframe carrying the uplink control information; (See ¶0117, CSI transmitted on the symbol; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot; See ¶0024, slot may refer to a multi-slot subframe) and sending, by the terminal device, the uplink control information to a network device. (See ¶0117, CSI is transmitted on the UL/DL slot; Abstract sends UCI from user equipment to a network node) the downlink control information indicates a symbol that carries the hybrid automatic repeat request (See ¶0118, This one bit field can be used to indicate whether CSI, BSI and/or BRI report(s) are transmitted in the second to last symbol in one DL-UL slot. Note that in this option, HARQ-ACK feedback can be transmitted in the last OFDM symbol of the DL-UL slot; See ¶0140, the HARQ-ACK feedback in a second symbol of the PUCCH of the one UL resource; See ¶0154, indication including downlink control information (DCI) having timing information indicating a first UL resource for sending the HARQ-ACK feedback)

Hu disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information (See ¶0078, the UE can be notified of the transmission resource of the CQI (including the determined uplink UL sub-frame for transmission of the CQI and also information of specific frequency, code resource, etc., specified for transmission of the CQI) determined at the network side over the PDCCH and transmit the CQI report over the transmission resource; interpreted that network side transmit a downlink control information to the UE to tell the UE the frequency and code resource to transmit the CQI on)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmit the cqi based on the control information received in the downlink to include the resource information is included in the control information. The motivation to combine is a transmission resource of a CQI which can ensure availability of CQI information in downlink scheduling and save an uplink resource effectively (See ¶0021).
Xiong in view of Hu fails disclose the downlink control information is used to schedule downlink shared channel transmission, wherein the uplink control information comprises a hybrid automatic repeat request corresponding to the downlink shared channel transmission
Papa discloses the downlink control information is used to schedule downlink shared channel transmission, (See ¶0006, the DCI format can schedule only one PDSCH transmission to the UE in the first TTI) wherein the uplink control information comprises a hybrid automatic repeat request corresponding to the downlink shared channel transmission, (See ¶147, The PUCCH resource for HARQ-ACK signal transmission in response to a respective PDSCH reception in a same TTI as a respective PDCCH/EPDCCH detection (first TTI of a DL multi-TTI scheduling window) is as for the conventional single-TTI scheduling operation as given by Equation 2 unless explicitly mentioned otherwise (as in the second approach below) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Xiong in view of Hu to include dci is used to schedule pdsch. The motivation to combine is scheduling can also be used to reduce DL control signaling overhead and support for such scheduling can also be extended in the DL (See ¶0088).
Regarding claims 5 and 15, Xiong discloses an information transmission apparatus, comprising: one or more processors; (See ¶0045, processor) a non-transitory memory for storing computer instructions that (See ¶0046, memory to enable application to run on the device) when executed by the one or more processors (See ¶0046, processor execute instructions stored in the memory) cause the apparatus to perform the steps of: sending, downlink control information, (See ¶0111, configured by higher layer signaling according to the processing capability of the UE to which the DC is sent; interpreted the DCI is received by the UE) wherein the downlink control information indicates a subframe that carries uplink control information and indicates a symbol that is of the subframe and carries the uplink control information, (See ¶0118, a field for the symbol index, l, for the transmission of UCI via PUCCH may be indicated in the DCI; This one bit field can be used to indicate whether CSI, BSI and/or BRI report(s) are transmitted in the last or second to last symbol in one DL-UL slot; See ¶0111, configured by higher layer signaling according to the processing capability of the UE to which the DCI is sent; interpreted the DCI is received by the UE) wherein the downlink control information is used to trigger reporting of channel state information, (See ¶0111, the timing field may be explicitly included m the DCI format used to trigger a CSI) and wherein the uplink control information is the channel state information; (See ¶0117, CSI is transmitted on UL/DL slot) and receiving, on the symbol that carries the uplink control information and the subframe that carries the uplink control information, the uplink  (See ¶0117, CSI is transmitted on UL/DL slot; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot; See ¶0023, slot may be refer to a multi-slot subframe; interpreted the UE transmit the CSI on the last symbol in one slot of the subframe) the downlink control information indicates a symbol that carries the hybrid automatic repeat request (See ¶0118, This one bit field can be used to indicate whether CSI, BSI and/or BRI report(s) are transmitted in the second to last symbol in one DL-UL slot. Note that in this option, HARQ-ACK feedback can be transmitted in the last OFDM symbol of the DL-UL slot; See ¶0140, the HARQ-ACK feedback in a second symbol of the PUCCH of the one UL resource; See ¶0154, indication including downlink control information (DCI) having timing information indicating a first UL resource for sending the HARQ-ACK feedback)
However, Xiong fails to disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information
Hu disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information (See ¶0078, the UE can be notified of the transmission resource of the CQI (including the determined uplink UL sub-frame for transmission of the CQI and also information of specific time, frequency, code resource, etc., specified for transmission of the CQI) determined at the network side over the PDCCH and transmit the CQI report over the transmission resource)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmit the cqi based on the control information received in the downlink to include the resource information is included in the control information. The motivation to combine is a transmission resource of a CQI which can ensure availability of CQI information in downlink scheduling and save an uplink resource effectively (See ¶0021).

Papa discloses the downlink control information is used to schedule downlink shared channel transmission, (See ¶0006, the DCI format can schedule only one PDSCH transmission to the UE in the first TTI) wherein the uplink control information comprises a hybrid automatic repeat request corresponding to the downlink shared channel transmission, (See ¶147, The PUCCH resource for HARQ-ACK signal transmission in response to a respective PDSCH reception in a same TTI as a respective PDCCH/EPDCCH detection (first TTI of a DL multi-TTI scheduling window) is as for the conventional single-TTI scheduling operation as given by Equation 2 unless explicitly mentioned otherwise (as in the second approach below) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Xiong in view of Hu to include dci is used to schedule pdsch. The motivation to combine is scheduling can also be used to reduce DL control signaling overhead and support for such scheduling can also be extended in the DL (See ¶0088).
Regarding claim 9, Xiong disclose an information transmission apparatus, comprising: one or more processors; (See ¶0045, processor) a non-transitory memory for storing computer instructions
that, (See ¶0046, memory to enable application to run on the device) when executed by the one or more processors, (See ¶0046, processor execute instructions stored in the memory) cause the apparatus to perform the steps of: receiving, by a terminal device, downlink control information, (See ¶0111, configured by higher layer signaling according to the processing capability of the UE to which the DCl is sent; interpreted the DCI is received by the UE) wherein the downlink control information indicates a subframe that carries uplink control information and indicates a symbol that is of the subframe and carries the uplink control information, (See ¶0118, a field for the symbol index, l, for the transmission of UCI via PUCCH may be indicated in the DCI; This one bit field can be used to indicate whether CSI, BSI and/or BRI report(s) are transmitted in the last or second to last symbol in one DL-UL slot; See ¶0111, configured by higher layer signaling according to the processing capability of the UE to which the DCI is sent; interpreted the DCI is received by the UE) wherein the downlink control information is used to trigger reporting of channel state information, (See ¶0111, the timing field may be explicitly included m the DCI format used to trigger a CSI) and wherein the uplink control information is the channel state information; (See ¶0117, CSI is transmitted on UL/DL slot) determining, by the terminal device based on the downlink control information, (See ¶0117, CSI transmitted on the symbol; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot) the symbol that carries the uplink control information (See ¶0117, CSI transmitted on the symbol; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot) and that is in the subframe carrying the uplink control information; (See ¶0117, CSI transmitted on the symbol; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot; See ¶0024, slot may refer to a multi-slot subframe) mapping, by the terminal device, the uplink control information to the symbol that carries the uplink control information  (See ¶0117, CSI transmitted on the symbol; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot) and that is in the subframe carrying the uplink control information; (See ¶0117, CSI transmitted on the symbol; See ¶0118, the PUCCH symbol index field; the one bit field can be use do indicate whether the CSI are transmitted on the last symbol in the slot; See ¶0024, slot may refer to a multi-slot subframe) and sending, by the terminal device, the uplink control information to a network device. (See ¶0117, CSI is transmitted on the UL/DL slot; Abstract sends UCI from user equipment to a network node) the downlink control information indicates a symbol that carries the hybrid automatic repeat request (See ¶0118, This one bit field can be used to indicate whether CSI, BSI and/or BRI report(s) are transmitted in the second to last symbol in one DL-UL slot. Note that in this option, HARQ-ACK feedback can be transmitted in the last OFDM symbol of the DL-UL slot; See ¶0140, the HARQ-ACK feedback in a second symbol of the PUCCH of the one UL resource; See ¶0154, indication including downlink control information (DCI) having timing information indicating a first UL resource for sending the HARQ-ACK feedback)
However, Xiong fails to disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information
Hu disclose carries the uplink control information and indicates a frequency-domain resource and a code resource corresponding to an uplink control channel that carries the uplink control information (See ¶0078, the UE can be notified of the transmission resource of the CQI (including the determined uplink UL sub-frame for transmission of the CQI and also information of specific time, frequency, code resource, etc., specified for transmission of the CQI) determined at the network side over the PDCCH and transmit the CQI report over the transmission resource)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmit the cqi based on the control information received in the downlink to include the resource information is included in the control information. The motivation to combine is a transmission resource of a CQI which can ensure availability of CQI information in downlink scheduling and save an uplink resource effectively (See ¶0021).
Xiong in view of Hu fails disclose the downlink control information is used to schedule downlink shared channel transmission, wherein the uplink control information comprises a hybrid automatic repeat request corresponding to the downlink shared channel transmission
Papa discloses the downlink control information is used to schedule downlink shared channel transmission, (See ¶0006, the DCI format can schedule only one PDSCH transmission to the UE in the first TTI) wherein the uplink control information comprises a hybrid automatic repeat request corresponding to the downlink shared channel transmission, (See ¶147, The PUCCH resource for HARQ-ACK signal transmission in response to a respective PDSCH reception in a same TTI as a respective PDCCH/EPDCCH detection (first TTI of a DL multi-TTI scheduling window) is as for the conventional single-TTI scheduling operation as given by Equation 2 unless explicitly mentioned otherwise (as in the second approach below) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Xiong in view of Hu to include dci is used to schedule pdsch. The motivation to combine is scheduling can also be used to reduce DL control signaling overhead and support for such scheduling can also be extended in the DL (See ¶0088).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Hu, Papa and Rico Alvarino et al. (Pub. No. US 2016/0219618 A1; hereinafter Rico).
Regarding claims 4 and 8, Xiong in view of Hu and Papa fails to disclose the downlink control information is carried in a subframe n, wherein the downlink shared channel transmission is carried in a subframe n+ki, wherein the uplink control information is carried in a subframe n+ki+ko, wherein ki is an integer greater than or equal to 1, and wherein ko is an integer greater than or equal to 0.
Rico discloses the downlink control information is carried in a subframe n, (Figure 4, DCI is subframe 2; interpreted that n=2) wherein the downlink shared channel transmission is carried in a subframe n+ki, (Figure 4, DL Data transmission is in subframe 3; interpreted the subframe 3 is ki=1 and n=2) wherein the uplink control information is carried in a subframe n+ki+ko, (Figure 4, ACK feedback is transmitted in subframe 7; interpreted subframe 7 is ko=4, ki=1 and n=2) wherein ki is an integer greater than or equal to 1, (Figure 4, DL Data transmission is in subframe 3; interpreted the subframe 3 is ki=1)  and wherein ko is an integer greater than or equal to 0. (Figure 4, ACK feedback is transmitted in subframe 7; interpreted subframe 7 is ko=4)
.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Hu, Papa and Rico Alvarino et al. (Pub. No. US 2016/0219618 A1; hereinafter Rico).
Regarding claims 13 and 19, Xiong in view of Hu and Papa fails to disclose the downlink control information is carried in a subframe n, wherein the downlink shared channel transmission is carried in a subframe n+ki, wherein the uplink control information is carried in a subframe n+ki+ko, wherein ki is an integer greater than or equal to 1, and wherein ko is an integer greater than or equal to 0.
Rico discloses the downlink control information is carried in a subframe n, (Figure 4, DCI is subframe 2; interpreted that n=2) wherein the downlink shared channel transmission is carried in a subframe n+ki, (Figure 4, DL Data transmission is in subframe 3; interpreted the subframe 3 is ki=1 and n=2) wherein the uplink control information is carried in a subframe n+ki+ko, (Figure 4, ACK feedback is transmitted in subframe 7; interpreted subframe 7 is ko=4, ki=1 and n=2) wherein ki is an integer greater than or equal to 1, (Figure 4, DL Data transmission is in subframe 3; interpreted the subframe 3 is ki=1)  and wherein ko is an integer greater than or equal to 0. (Figure 4, ACK feedback is transmitted in subframe 7; interpreted subframe 7 is ko=4)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dci can be used to indicate what symbol the csi is transmitted disclosed by Xiong in view of Hu to include DCI transmitted on PDSCH. The motivation to combine is improve reliable transmission of HARQ feedback (See ¶0011).
Response to Arguments
Applicant's arguments filed toward claims 1, 5, 9 and 15 have been fully considered but they are not persuasive. Applicant argues Rico fails to disclose “the downlink control information indicates a symbol that carries the hybrid automatic repeat request.” Examiner respectfully disagrees with applicant. Xiong discloses the downlink control information indicates a symbol that carries the hybrid automatic repeat request (See ¶0118, This one bit field can be used to indicate whether CSI, BSI and/or BRI report(s) are transmitted in the second to last symbol in one DL-UL slot. Note that in this option, HARQ-ACK feedback can be transmitted in the last OFDM symbol of the DL-UL slot; interpreted the DCI can indicate both the csi symbol and harq-ack symbol).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Papasakellariou (Pub. No. US 2018/0310257 A1)- As for the HARQ-ACK transmission, a timing indicated in an UL DCI format is relative to a slot duration or symbol duration (U L slot or symbol duration) for the PUSCH transmission, in case it is different than a slot duration or symbol duration for the PDCCH transmission conveying the UL DCI format (DL slot or DL symbol duration).
	Kim et al. (Pub. No. US 2013/0156014 A1)-  DCI indicates uplink resource allocation information, downlink resource allocation information, and an uplink transmit power control command for certain UE groups. The PHICH carries Acknowledgement (ACK)/Negative-Acknowledgement (NACK) signals for uplink Hybrid Automatic Repeat Request (HARQ). Namely, the ACK/NACK signals for uplink data transmitted by a UE are transmitted on the PHICH
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472